21-10561-mew         Doc 178      Filed 07/08/21 Entered 07/08/21 09:39:14                Main Document
                                              Pg 1 of 2


TOGUT, SEGAL & SEGAL LLP
One Penn Plaza, Suite 3335
New York, NY 10119
Telephone: (212) 594-5000
Albert Togut
Kyle J. Ortiz
Bryan M. Kotliar
Eitan E. Blander

Counsel for the Debtor
and Debtor in Possession
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                 Chapter 11

GREENSILL CAPITAL INC.,                                Case No.: 21-10561 (MEW)

                           Debtor.1                    Related Docket Nos. 19 & 37


              NOTICE OF SUCCESSFUL BIDDER FOR SALE OF DEBTOR’S
              100% OWNERSHIP INTEREST IN FINACITY CORPORATION

                 PLEASE TAKE NOTICE that Greensill Capital Inc., the above-captioned

 debtor and debtor in possession (the “Debtor”), has, in accordance with the Order

 (A) Approving Bidding Procedures Relating to the Sale of Debtor’s Equity in Finacity

 Corporation; (B) Establishing Stalking Horse Bidder and Approving Bid Protections;

 (C) Scheduling an Auction and a Sale Hearing; and (D) Approving the Form and Manner of

 Notice Thereof, entered on April 6, 2021 [Docket No. 37] (the “Bidding Procedures

 Order”),2 selected White Oak Global Advisors, LLC (“White Oak”) as the Successful

 Bidder for the sale (the “Sale”) of the Debtor’s 100% ownership interest in Finacity

 Corporation (the “Finacity Equity”).




 1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s address is
     c/o Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119.
 2
     Capitalized terms used but not defined herein shall have the meaning ascribed to such term in the
     Bidding Procedures Order.
21-10561-mew     Doc 178    Filed 07/08/21 Entered 07/08/21 09:39:14        Main Document
                                        Pg 2 of 2


              PLEASE TAKE FURTHER NOTICE that a status conference on the Sale

 (the “Status Conference”) has been scheduled for July 8, 2021 at 11:00 a.m. (ET) before

 the Honorable Michael E. Wiles United States Bankruptcy Judge for the Southern

 District of New York, One Bowling Green, New York, New York 10004.

              PLEASE TAKE FURTHER NOTICE that the Debtor intends to file with

 the Bankruptcy Court (a) the final form of the proposed Stock Sale and Purchase

 Agreement between the Debtor, White Oak, and Finacity (the “Proposed Purchase

 Agreement”) and (b) the proposed form of order approving the Sale pursuant to the

 Proposed Purchase Agreement, following the Status Conference.

 Dated: New York, New York
        July 8, 2021
                                          GREENSILL CAPITAL INC.,
                                          Debtor and Debtor in Possession
                                          By its Counsel
                                          TOGUT, SEGAL & SEGAL LLP,
                                          By:
                                          /s/ Kyle J. Ortiz
                                          ALBERT TOGUT
                                          KYLE J. ORTIZ
                                          BRYAN M. KOTLIAR
                                          EITAN E. BLANDER
                                          One Penn Plaza, Suite 3335
                                          New York, New York 10119
                                          (212) 594-5000




                                             2
